Citation Nr: 0002479	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  96-21 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a fracture of the right radial head, currently 
evaluated as 20 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1966 to 
July 1990.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in September 
1997.  This case was remanded by the Board in April 1998 for 
further development; it was returned to the Board in January 
2000.

The Board initially notes that, following the April 1998 
remand, a September 1999 rating decision granted service 
connection for subluxation of the right distal radial ulnar 
joint and for right ulnar neuropathy, evaluating each 
disability as 10 percent disabling, effective January 25, 
1996.  In an October 1999 statement, the veteran indicated 
that he is satisfied with the evaluations assigned those 
disabilities.


FINDING OF FACT

An October 1999 letter from the veteran indicates that he is 
satisfied with the evaluation assigned his postoperative 
residuals of a fracture of the right radial head. 


CONCLUSION OF LAW

The veteran has withdrawn his appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.204 (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  An appellant may withdraw his appeal in writing at 
any time before the Board promulgates a final decision.  38 
C.F.R. § 20.204.

As noted in the Introduction, the only issue currently before 
the Board is entitlement to an increased rating for 
postoperative residuals of a fracture of the right radial 
head.  In October 1999, the veteran submitted a signed 
statement in which he asserted that he did not disagree with 
the revised rating of 40 percent assigned pursuant to the 
September 1999 rating decision referred to in the 
Introduction, in which the veteran was granted service 
connection for subluxation of the right distal radial ulnar 
joint and for right ulnar neuropathy, and in which the 20 
percent evaluation assigned his postoperative residuals of a 
fracture of the right radial head was continued.  The veteran 
stated that he accepted the September 1999 decision, and no 
further written communication has been received from the 
veteran with respect to the issue of entitlement to an 
increased rating for postoperative residuals of a fracture of 
the right radial head.  Therefore, the Board has concluded 
that the veteran has withdrawn his appeal.

In a case such as this, where the veteran has withdrawn his 
appeal, a dismissal of the veteran's appeal is appropriate. 


ORDER

The appeal is dismissed.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

